Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable US PGPub 2016/0197377 (Braun) in view of US PGPub 2009/0325041 (Okumura).
With respect to claims 1, 2, 8, and 15-19 Braun teaches an electrolyte comprising a salt, such as LiFSI (PP 0023) and an additive such as mono fluoroethylene carbonate,  4,4-difluoro ethylene carbonate (DFEC, claim 2) and 2,2,2-trifluoroethyl methyl carbonate (which reads on compound I of the instant claims 1, 8, and 15-19) (PP 0026).  The solvent is an organic aprotic solvent (PP 0031).  The electrolyte may be used in a lithium battery (PP 0007).  The battery may comprise electrodes and a separator (PP 0005).  Braun fails to teach a cathode active material and an anode comprising lithium metal.  
Okumura teaches a lithium battery having electrodes (PP 0004) including a cathode having a cathode-active material and an anode including an anode-active material, and a separator (PP 0018, 0020).  The battery further comprises an electrolyte containing a lithium salt and an organic aprotic solvent (PP 0044).  The anode may include a lithium metal (PP 0028). It would have been obvious to one of ordinary skill in the art to use the electrolyte of Braun in any lithium battery, such as that of Okumura. The substitution of known equivalent structures involves only ordinary skill in the art (MPEP 2144).  When a patent claims a structure already known in 
With respect to claims 3-5, Braun teaches the electrolyte salt may be a combination of salts further including LiPF6 (PP 0023) which provides stability (PP 0005), and therefore reads on the “stabilizing additive” of claim 3.
With respect to claim 13, Okumura teaches that the cathode active material may be LiMn.3Ni.3Co.3O2 (PP 0027).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0197377 (Braun) and US PGPub 2009/0325041 (Okumura) as applied to claim 1 above, and further in view of US PGPub 2012/0214043 (Olschimke).
Braun and Okumura teach the battery as discussed above, but fails to teach the state of the electrolyte.  Olschimke teaches an electrolyte solution having fluorosubstituted organic compounds (PP 0004) such as fluorosubstituted alkylene carbonate (PP 0036), which reads on DFEC of instant claim 1.  The solvents can be applied to batteries with liquid electrolytes and gel electrolytes (PP 0025).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a gel electrolyte because a gel electrolyte would have less possibility of leakage in the battery as compared to liquids. Especially since it has been held that it would have been obvious to try, using the gel state, choosing from a finite number of identified predicable solutions (liquid and gel) identified by the art with a reasonable expectation of similar results (MPEP 2143); electrolyte performs its function of ion transport. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the Su Declaration II shows surprising and unexpected results of the combination of LiN(SO2F)2 in combination with the fluorinated carbonate materials.  The examiner respectfully disagrees.  The Su Declaration II is not persuasive for the following reasons: 
The Su Declaration II is not commensurate in scope with the claims.  The Su Declaration II compares LiFSI in combination with DFEC:FEC:FEMC (1:5:14) against LiPF6 with DFEC/FEMC (3/7); LiTFSI with DFEC/FEMC (3/7); LiTFSI with FEC/DFEC/FEMC (5/1/14).  The instant claims require the solvent to contain FEC, DFEC, and one of 4-(trifluoromethyl)-1,3-dioxolan-2-one, compounds I, III, VI, VII, IX, X, XI, or XII. Because instant claim I requires FEC, the only comparison against the claimed range is LiTFSI with FEC/DFEC/FEMC.  This is insufficient to show the unexpected results would be consistent over the whole of the claimed compounds. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02 (d).
The Su Declaration II does not compare against the closest prior art.  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 2F)2 in combination with FEC, DFEC, and 2,2,2-trifluoroethyl methyl carbonate.
The Su Declaration II does not show unexpected results in view of Su Declaration I filed 06/02/2020.  Fig. 3 of Su Declaration I, reproduced below, shows that LiPF6 in combination with DFEC:FEMC 3:7 is significantly inferior to LiPF6 with FEC:DFEC:FEMC 5:1:14.  Fig. 3 shows that LiPF6 with FEC:DEFC:FEMC has a Specific Capacity/mAhg-1 of just under 200 at Cycle Number 100, which is the same as the “unexpected” result for LiFSI FEC/DFEC/FEMC of Su Declaration II.

    PNG
    media_image1.png
    341
    427
    media_image1.png
    Greyscale

Su Declaration II shows LiPF6 DFEC/FEMC (3/7), which is shown by Su Declaration I to be inferior, LiTFSI DFEC/FEMC (3/7), LiTFSI FEC/DFEC/FEMC (5/1/14), and LiFSI FEC/DFEC/FEMC (5/1/14).  Therefore Su Declaration II is persuasive for showing that LiTFSI is an inferior salt 6 when combined with FEC/DFEC/FEMC (5/1/14). Further, Su Declaration I suggests that LiFSI and LiPF6 are substantially similar when combined with FEC/DFEC/FEMC (5/1/14).

For these reasons, the Su Declaration II, filed 06/15/2021 is insufficient to show unexpected results for the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724